COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  LORENZO LOPEZ,                                 §
                                                                 No. 08-17-00033-CR
                 Appellant,                      §
                                                                    Appeal from the
  v.                                             §
                                                              County Court at Law No. 7
  THE STATE OF TEXAS,                            §
                                                               of El Paso County, Texas
                 Appellee.                       §
                                                                  (TC#20150C06037)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and remand the cause for new trial, in accordance

with the opinion of the Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 29TH DAY OF MAY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.